Citation Nr: 0940267	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-28 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the RO that 
granted service connection and assigned an initial 10 percent 
rating for PTSD, effective on December 8, 2004.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

The Veteran testified in a hearing at the RO before a 
Decision Review Officer (DRO) in February 2007  


FINDINGS OF FACT

1. All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2. Since December 2004, the service-connected PTSD is shown 
to be manifested by chronic sleep impairment, suspiciousness, 
depressed mood, anxiety, and occasional panic attacks, but 
not mild memory loss.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent, but not higher, for the service-connected PTSD are 
met for the period of this appeal.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.2, 4.3, 4.7, 4.130, including Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a January 2005 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Subsequently, in March 2006 letter, 
he was advised of how disability ratings and effective dates 
were assigned.  

The case was thereafter readjudicated in a June 2006 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or a supplemental statement of the case, is sufficient 
to cure a timing defect).  Hence, the Board finds that the 
VCAA notice requirements have been satisfactorily met in this 
case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, lay statements, and the Veteran's 
statements.  

The Board observes that the appeal of this issue arises from 
the decision that granted service connection for that 
disability.  Once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied, further notice 
is not warranted, and any defect in the notice is deemed to 
be non-prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  Moreover, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In any event, this case was recently 
overturned by the federal circuit.  See Vazquez-Flores v. 
Shinseki, --- F.3d ---, 2009 WL 2835434 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific" and need not include reference to 
impact on daily life or rating criteria.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Mayfield supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

However, when the question for consideration is entitlement 
to a higher initial rating assigned following the grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The initial 10 percent for the Veteran's PTSD has been 
assigned under Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130 (2009).  

Pursuant to the General Rating Formula, a 10 percent is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).  

During a June 2005 VA examination, the Veteran reported that 
he took Prozac when he felt that he needed it.  He tended to 
drink three to four beers daily and on weekends up to eight 
or nine.  He also reported having a circle of friends whom he 
saw every weekend.  He stated that they would typically go to 
movies, dinner, VFW, or dancing.  

On mental status evaluation, the examiner reported that the 
Veteran's thoughts and communication were logical and 
coherent.  There was no evidence of hallucinations or 
delusions.  He maintained adequate eye contact during the 
interview, and he denied any recent suicidal or homicidal 
ideation.  

The Veteran indicates that he is able to keep up on his 
activities of daily living and his hygiene.  He was fully 
oriented to person, place, and time.  There was no evidence 
of obsessive or ritualistic behavior.  

The Veteran spoke with a normal rate and flow of speech.  
There was no evidence of focal and panic attacks.  The 
Veteran reported some anxiety, being short-tempered, and 
rated himself an eight for depression and a six for anxiety.  

The Veteran indicated suffering from nightmares at least 
weekly, intrusive thoughts and being socially isolated.  The 
Veteran reported avoiding places that reminded him of Viet 
Nam, like the zoo, Halloween displays, books and movies.  He 
further reported feeling jumpy, with increased heart rate and 
sweating.  

The Veteran obtained a score of 120 on the Mississippi Scale 
for Combat Veterans.  On the "BDI", the Veteran obtained a 
score of 13, which was suggestive of mild depression.  

The examiner diagnosed the Veteran with an Axis I of PTSD, 
and GAF score of 70.  The VA examiner noted that the Veterans 
symptoms are relatively mild and had not significantly 
impacted his ability to maintain relationships or employment.  
The examiner further noted that the Veteran was working full 
time and should be able to continue to do so, since his PTSD 
symptoms were relatively mild.  

In an October 2005 VA treatment record the physician spoke to 
the Veteran's wife who reported that the Veteran was drinking 
all the time.  

In a January 2006 VA treatment record the Veteran's treating 
psychiatrist noted that the Veteran continued to have 
episodic and sporadic exacerbation of symptoms.  

In a February 2006 VA treatment record the Veteran reported 
not having any feelings of hopelessness or suicidal ideations 
and the Veteran was future oriented.  

In an October 2006 VA treatment record the Veteran reported 
re-experiencing and avoidance behavior as well as panic 
attacks two to three times per week.  

A November 2006 VA treatment record noted daily panic 
attacks.  

In a January 2007 VA treatment record the treating physician 
noted that it was their first meeting and suggested that the 
Veteran was at the thirty percent criteria rather than the 
ten percent criteria for PTSD.  

A February 2007 statement from human resources manager at the 
Veteran's place of employment noted that he had scheduled a 
large portion of his paid time off as well as scheduling 
unpaid time off for medical appointments.  

The employer further noted that there had been occasions 
where she had witnessed the Veteran's outbursts when under 
stressful situations that had compromised the safety of other 
employees in the work place.

During the February 2007 RO hearing, the Veteran indicated 
that he is angry most of the time, that he used to fish and 
do woodwork, and that he avoids large crowds. 

In a March 2007 VA examination, the examiner noted that the 
Veteran's C-file was available and had been reviewed in 
preparation for the examination.  The examiner noted that the 
Veteran was generally cooperative in all aspects of the 
evaluation and appeared to be a good historian.  

The Veteran reported that he had begun to drink heavy again 
in the last eight months, drinking around ten to twelve beers 
a day.  He also reported that he had been getting worse since 
the last time he was evaluated.

On mental status evaluation the Veteran's dress was casual, 
appropriate, neat, and clean.  His grooming and hygiene were 
good.  The Veteran's orientation was good, he understood the 
purpose of the evaluation and his eye contact was good.  His 
engagement with the examiner was adequate with normal speech 
in volume, tone, rhythm, and rate.  His speech content was 
relevant, coherent, and normally productive.  His mood 
appeared to be mildly depressed, with somewhat liable and at 
times tearful affect.  

The Veteran reported that he was not happy and that his 
appetite was low.  His sleep was described as poor with three 
to four hours of sleep a night.  He reported suicidal 
ideation with no intent to act out.  He denies homicidal 
ideations, and his thought processes were logical and 
sequential.  No hallucinations or delusions are reported or 
elicited.  No rituals or obsessive behaviors were reported or 
observed.  The Veteran reported having daily headaches.  He 
also reported drinking around ten to twelve beers on a daily 
basis.  

The Veteran reported that, in terms of overall activities, 
when not working he drinks, and not much else.  The VA 
examiner diagnosed the Veteran with an Axis I of PTSD and 
alcohol dependence, not secondary to PTSD.  The examiner 
assigned a GAF score of 70 with a GAF score of 60 due to a 
combination of PTSD and alcohol dependence.  

The Board notes that it is initially presented with a record 
on appeal which demonstrates that, in addition to his 
service-connected PTSD, the Veteran's psychiatric 
symptomatology includes alcohol abuse.  This disorder is not 
service connected.  

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, in 
the case at hand there is medical evidence that 
differentiates between the Veteran's service connected PTSD 
symptomatology and the nonservice-connected alcohol abuse.  

Specifically, in his summary, the VA examiner noted that 
there appeared to be no significant increase in PTSD 
symptomatology or symptoms in general that would not be 
directly due to the Veteran's increase in alcohol 
consumption.  

The examiner further stated that, since the completion of the 
last examination in 2005, the Veteran had begun to abuse 
alcohol heavily, to the point where he was drinking daily and 
appeared to be alcohol dependent.  He also noted that the 
increase in alcohol use has clearly increased the Veteran's 
mood instability, irritability, and impulse control issues.  

The examiner noted that the Veteran's alcohol abuse had 
created additional sleep disturbance and directly interfered 
with the efficacy of his current antidepressant medication.  

The examiner also noted that it was clear that in the absence 
of the Veteran's increased alcohol use, his overall PTSD 
symptom severity would remain unchanged.  He also noted that 
the Veteran continued to work productively.  

Although the Veteran reported having one temper outburst 
after dropping a forklift load, the examiner indicated that 
the Veteran has been drinking heavily and consistently, and 
his poor emotional control over situations would much more 
likely be due to his alcohol dependence and possible 
intoxication, rather than his PTSD symptomatology.  

There is no competent medical evidence to the contrary.  
Accordingly, the increase in psychiatric symptoms attributed 
to alcohol abuse, particularly mood instability, irritability 
and impulse control issues will not be considered in 
adjudicating the claim.  

In examining the current psychiatric symptoms which have not 
been attributed to alcohol abuse, the Veteran meets the 
criteria for a 30 percent rating.

The Veteran has demonstrated occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks as indicated in VA treatment records, lay 
statements, and examination records.  

For example, the employer's February 2007 statement relating 
to the Veteran's outbursts and missed work provided an 
example of occupational impairment due to the Veteran's 
service connected disability.  Furthermore, VA treatment 
records, lay statements, and examination records all discuss 
the Veteran's depression, anxiety, suspiciousness, panic 
attacks, and chronic sleep impairment.  

For example, A March 2005 VA treatment record noted that the 
Veteran suffered from depression.  During the June 2005 VA 
examination, the Veteran scored a 13 on the "BDI" which 
suggested mild depression.  

January 2006 VA treatment records noted that the Veteran 
continued to experience occasional depression.  A February 
2007 statement from the Veteran's younger daughter reported 
that as a child she had witnessed one of the Veteran's crying 
episodes over her birth defect that he believed was related 
to his time in Viet Nam.  

The Veteran reported having symptoms of anxiety during the 
June 2005 VA examination.  A November 2005 letter from the 
Veteran's wife to the VA indicated that the Veteran "blows 
up over just about anything."  A February 2006 letter from a 
friend of the Veteran noted that the Veteran was "edgy."  A 
February 2007 letter from the Veteran's older daughter noted 
that people are afraid to talk to him because of his temper 
issues and that when they were little they could not sneak up 
on him or startle him when he was sleeping.  

Symptoms of suspiciousness were reported by the Veteran's 
friend and daughters indicating that the Veteran believes 
everyone hates him and is talking about him when he's not 
there.  

The Veteran reported in a November 2006 VA treatment record 
that he suffered from panic attacks almost daily.  In an 
October 2006 VA treatment record the Veteran reported panic 
attacks two to three times per week.  Finally, chronic sleep 
impairment has been noted throughout the record.  

There was no evidence of memory loss reported during the 
Veteran's June 2005 and March 2007 VA examinations.  However, 
as described, he has met the remaining criteria for the 
assignment of a 30 percent disability rating for service 
connected PTSD.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD meets the 
criteria for assignment of a 30 percent evaluation.  

However, there is no evidence that describes symptoms which 
meet the criteria for the assignment of a 50 percent rating; 
i.e., occupational and social impairment manifested by 
reduced reliability and productivity, some difficulty in 
establishing and maintaining effective work and social 
relationships.

Symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly-learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships are not shown.  

Psychiatric examinations frequently include assignment of a 
GAF score. According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 61 and 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

Given these facts, the Board finds that the service-connected 
PTSD warrants the assignment of a 30 percent rating, but not 
higher, for the period of the appeal.


ORDER

An increased initial rating of 30 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling the award of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


